COUGHLIN, Senior Judge
(dissenting):
I would affirm the findings and sentence for the reasons set forth below.
Contrary to the opinion of majority and the appellant’s assignment of error, I opine that the military judge reached the right decision in denying the speedy trial motion but for the wrong reasons.
I agree with the majority and the appellant that the military judge erred in finding the Government not accountable for periods of delay during which defense offers of pretrial agreements were pending. An offer of a pretrial agreement is not an implied request for or consent to delay by the defense under R.C.M. 707(c)(3). United States v. Harris, 20 M.J. 795 (N.M.C.M.R.1985). Nor does the period during which the pretrial agreement decision is pending constitute a period of delay for “good cause” under R.C.M. 707(c)(8). See United States v. Kuelker, 20 M.J. 715 (N.M.C.M.R.1985).
I disagree, however, with both the majority and the military judge concerning the legal effect of a defense counsel’s proposal for a specific trial date. In my view, such a proposal by the legal representative of the accused that he be tried on a certain date is tantamount to a defense request for or consent to a delay in the proceedings to that date under R.C.M. 707(c)(3). Cf. United States v. Burris, 21 M.J. 140 (C.M.A.1985).1 I would particularly so find in the case sub judice wherein detailed defense counsel, several days prior to the running of the 120 days, proposed a trial date substantially beyond the 120 days.
Periods of Government accountability under Rule 707, and the exclusions therefrom, are not dependent on its representative’s state of mind. The Rule, in and of itself, excludes periods of “delay resulting from a delay in a proceeding or a continuance in the court-martial granted at the request or with the consent of the defense.” R.C.M. 707(c)(3).2 Thus, the fact that trial counsel herein was unaware that the period for a *430speedy trial would run on a date earlier than the date proposed by the defense and agreed to by the prosecution, although deplorable, is irrelevant with respect to the determination of whether such period should be excluded from government accountability. The right to a speedy trial belongs to the accused and the Government is not required by law to force the accused to exercise that right against his or her will. See United States v. White, 22 M.J. 631 (N.M.C.M.R.1986).
Even disregarding the defense proposal of the trial date, I would find “defense delay” under R.C.M. 707 (c)(3) on at least one other ground, and thus no denial of speedy trial.
In .my opinion, the conduct of the detailed defense counsel as well as the individual military counsel, as succinctly set forth in the majority opinion, constituted sharp practice of such a nature that the appellant should be estopped from claiming he lacked a speedy trial. United States v. Burris, supra, at 144. As this Court stated in White, supra, at 635, “The R.C.M. 707 speedy trial rule exists to help protect important constitutional rights, not give an accused a ‘gimme’ if he and his counsel are adept at playing games and manipulating the system in order to delay proceedings in an attempt to trigger the protections of the rule.”
The detailed defense counsel testified on the speedy trial motion to dismiss that it was part of her duties as the Senior Trial Counsel of the NLSO, Memphis “to ensure that cases are processed and brought to trial in a timely fashion” and that she did not perform such duties with regard to the appellant because of a perceived conflict of interest (R. 22, 25). The conflict is questionable since both the Government and the defense should be equally interested in the appellant being tried in a timely fashion. Even assuming such conflict, however, the Senior Trial Counsel was obligated to advise her superiors of her perceived conflict and of her intentions not to perform her Government assigned responsibilities with respect to the accused. As a direct consequence of her inaction, the Government lost one of the safeguards it had established to ensure the accused’s speedy trial. Thus, even though the trial counsel was negligent, the detailed defense counsel’s conduct substantially contributed to the Government’s failure to bring this appellant to timely trial. Such conduct should not and need not be rewarded by dismissal of her client’s case. Estoppel applies. United States v. Burris, supra; see also, United States v. Cherok, 19 M.J. 559 (N.M.C.M.R.1984). Cf. United States v. Beer, 6 U.S.C.M.A. 180, 19 C.M.R. 306 (1955) (“We do not propose to support a rule which would permit defending counsel to induce error and then seek to take advantage of it on appeal.”)
Although less clear-cut, the conduct of the individual military counsel (IMC) is not beyond reproach. He requested and was granted leave to commence on 1630, 8 August, the 119th day of the speedy trial clock. The record does not reflect whether, in seeking and obtaining leave authorization from the executive officer of the NLSO on 5 August, the IMC disclosed that he was a defense counsel in a case in which the 120 day speedy trial period would run out on a. day covered within the requested leave period. Presumably, however, such fact was not disclosed, it was a material fact bearing on whether leave authorization should be granted, and, if disclosed, leave would not have been granted. Accordingly, I believe the IMC either should not have requested leave to commence pri- or to 10 August or make a full disclosure so the command could render an informed judgment on his leave request. It would further appear from the record that the IMC and the detailed defense counsel utilized the fact of the IMC’s approved leave in proposing and obtaining trial counsel’s acquiescence in a trial date well after the running of the 120 days (R. 34). Particularly aggravating is the fact that when the Commanding Officer of the NLSO informed the detailed defense counsel on the 120th day that the case was to be tried that evening she responded that “we could not try the case because Captain [W, U.S.M.C.] was not available and he had been appointed IMC.” (R. 20). In my opinion, absent *431full disclosure, a defense counsel cannot obtain leave, assert the fact of being on leave as a rationale for not going to trial on a leave date, and then claim that the Government is accountable for not bringing the accused to trial by the date in question. Under such circumstances herein, the leave period of the IMC should be legally treated, either under the doctrine of estoppel or otherwise, as defense requested or consented to delay under R.C.M. 707(c)(3).
For one or all of the foregoing reasons I would hold that the motion to dismiss on the basis of lack of speedy trial was properly denied and this Court should, therefore, affirm the findings and sentence as approved on review below.

. Unlike the Court of Military Review in Burris, which was limited to reviewing matters of law pursuant to an appeal under Article 62, UCMJ, this Court is free to disagree with the trial court’s factual findings under an Article 66(c), UCMJ, 10 U.S.C. § 866(c), review even though such findings may find support in the record.


. The military judge clearly misinterpreted the meaning of this language in holding that the defense proposal of a trial date was not defense delay under the Rule since you cannot have a "continuance request" when no trial date had yet been set (R. 51). Contrary to the military judge’s rationale and appellant’s brief in support thereof, there need not be a trial date set in order for there to be a request for or consent to a delay in a proceeding under R.C.M. 707(c)(3). United States v. White, 22 M.J. 631 (N.M.C.M.R.1986), does not support the appellant’s position in this regard.